Citation Nr: 1233174	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  05-02 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1972 to July 1977.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2004 rating decision of the RO in Atlanta, Georgia, that in pertinent part, determined that new and material evidence had not been submitted to reopen claims for service connection for hearing loss, depression, and bronchitis. 

In June 2007, the Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  In a September 2007 decision, the Board reopened the claims for service connection for hearing loss, depression, and bronchitis.  At that time the Board also remanded the case to the RO for further development regarding these reopened claims.  In a January 2010 rating decision, the RO granted service connection for right ear hearing loss.  Therefore, the issue of service connection for right ear hearing loss is no longer before the Board.

In a July 2010 decision, the Board denied service connection for a psychiatric disorder, left ear hearing loss, and a respiratory disorder.

The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court).  In a February 2012 single-judge memorandum decision, the Court noted that the Veteran did not present any argument concerning the Board's denial of his claims for service connection for left ear hearing loss and a respiratory disorder.  The Court thus deemed these two claims to be abandoned.  However, the Court vacated the remainder of the Board's decision denying service connection for a psychiatric disorder, and remanded this remaining claim to the Board for further development and readjudication in compliance with directives specified.  The Court entered judgment in March 2012.

In July 2012, the Veteran submitted additional pertinent evidence to the Board, and he has waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has remanded the claim for service connection for a psychiatric disorder to the Board for compliance with the instructions in its February 2012 memorandum decision.  And to comply with these instructions, the Board, in turn, is remanding this claim to the AMC/RO for further development.

In September 2010, after the Board's July 2010 decision and during the pendency of his appeal before the Court, the Veteran obtained several pages of additional service treatment records (STRs) from the National Personnel Records Center (NPRC) and attempted to include these additional STRs in the record before the agency, and to have these documents considered by the Court.  In a March 2011 order, the Court noted that these additional STRs were not present in the Veteran's VA claims file at the time of the Board's July 2010 decision, and denied the Veteran's request that these additional STRs be included in the record before the agency.  In its February 2012 memorandum decision, the Court indicated that the Veteran was free to submit these additional STRs to the Board on remand.  These additional STRs have since been obtained and associated with the Veteran's claims file.  Upon review of these STRs, the Board notes that some of these documents are duplicative or cumulative, while others were not previously in the claims file.

The Veteran claims that he has a psychiatric disorder to include depression that is related to service.  He has consistently reported receiving inpatient treatment for a psychiatric disorder both in Germany (in Landstuhl and/or Wiesbaden) and then later in Fitzsimons Army Medical Center in Colorado.  

In its February 2012 decision, the Court noted that the Veteran contended that additional STRs from his inpatient treatment in Germany are still missing and are not contained in the 47 pages that he submitted after the Board's decision.  (The Board notes that these 47 pages include a September 2010 cover letter from the NPRC and 46 pages of STRs.)  The Court remanded this appeal specifically for the Board to attempt to obtain and review the identified STRs from Germany.  Accordingly, the Board finds that this case must be remanded for an attempt to obtain any additional STRs reflecting psychiatric treatment in Germany, to include inpatient clinical records from the Veteran's April 1976 hospitalization at the Landstuhl U.S. Army hospital in Germany.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

The Veteran's service treatment records (STRs) show that he was seen and received psychiatric treatment in early to mid-1976.  STRs during this period show that the depression-related symptomatology - diagnosed variously as situational depression, moderate exogenous depression, and ultimately as moderate acute adjustment reaction of adult life - began as a result of an environmental factor, a situation of being separated from his wife who was assigned to a different post during her pregnancy.  STRs show that in early April 1976, he took an overdose of psychiatric medication while in Fort Dix, New Jersey, and he was treated and then sent to his station in Turkey later that month.  In late April 1976, he was referred for psychiatric consultation in Landstuhl Army hospital, in Germany, and then transferred to Fitzsimons Army Medical Center, from which he was discharged in May 1976.  And as noted, he continued to serve on active duty until July 1977.

Situational or exogenous depression, also known as reactive depression, is a psychiatric condition of depression that is precipitated by a stressful life event or other environmental factor, with an absence of significant vegetative disturbance. See Dorland's Illustrated Medical Dictionary 499 (31st ed. 2007). 

A May 1976 hospital psychiatric evaluation from Fitzsimons Army Medical Center, in Denver, Colorado, shows that the final diagnosis in service was adjustment reaction of adult life, acute, moderate; manifested by symptoms of depression, anger, suicidal ideation and past suicidal attempt.  The examiner found that the main precipitating stress resulting in the condition was the separation from his wife and marital problems.  The examiner indicated that the Veteran's degree of impairment for further military duty was minimal, and his condition was treated, improved.  The examiner recommended that the Veteran be reassigned within the continental United States, presumably closer to his wife, with continued psychiatric follow-up in the form of marital counseling. 

At the time of his June 1977 ETS examination, in a report of medical history, the Veteran reported that he had had a situational depression in the past; and that he had no disabilities currently.  He reported that he received a psychiatric evaluation in April 1976 at 2nd General Hospital in Landstuhl, Germany.  He stated that in May 1976 he was discharged from FAMC (Fitzsimons Army Medical Center) as fit to return to duty.  The June 1977 ETS examination report contains no abnormal psychiatric findings on examination.  

After service, at a January 1981 Army Reserve enlistment examination, the Veteran specifically stated that he was treated in Landstuhl Hospital in 1975, while stationed in Turkey, in the Army, due to anxiety from separation from his wife who was stationed at Fort Dix, New Jersey.  He said he was kept there for a few weeks and sent to FAMC, Denver, Colorado at Ward 409 FAMC and returned to regular duty service.  He wrote, "Have had no problems since."  On January 1981 Army Reserve enlistment examination, the Veteran's psychiatric system was listed as normal.  Post-service medical records are negative for treatment of a psychiatric disorder for many years.

Private treatment records show that in February 2003 the Veteran was seen for complaints of depression, which he associated with a recent change in jobs; and feeling harassed every day at work by his supervisor.  The diagnosis was major depressive disorder, recurrent, severe without psychotic features; and generalized anxiety disorder.  Subsequent private treatment records in 2003 and 2004 show other treatment for psychiatric symptoms. 

The report of a January 2010 VA psychiatric examination shows that the Veteran reported a past medical history that during service he was hospitalized in 1976, and received outpatient psychiatric care while stationed in Turkey and at that time he was depressed.  After leaving service he did not receive any psychiatric care until 2003.  The Veteran reported he was not currently receiving any care except he was taking an antidepressant.  After examination the report contains diagnoses on Axis I of depressive disorder, not otherwise specified; and cognitive disorder, not otherwise specified. 

The examiner noted that the claims file had been reviewed and opined that it was more likely than not that the Veteran's depression did not have its origin in service and it was not in any way related to the Veteran's active service.  As rationale, the examiner noted that in service the Veteran had become depressed when he was separated from his wife on military orders.  He was later reunited during service and did not receive any psychotropic medications or treatment for depression until 2003.  The examiner associated the depression in 2003 with some difficulties the Veteran was having at work.  The examiner opined that the depression at that time seemed to be work-related and independent of the depression he experienced when separated from his wife in service. 

Additional recent VA medical records have since been associated with the file.  A January 2012 VA outpatient treatment record from the Veteran's treating psychiatrist, K.M., MD, reflects that the Veteran showed him a 1976 letter from a military psychiatrist showing that he was seen for depression in service.  He noted that the Veteran told him that his claim for service connection for depression had been denied, and that "This document should take care of that."  The Veteran said he would try to get this document into his claims file.

In February 2012, the RO received a copy of the above VA medical record from the Veteran, as well as a duplicate copy of an April 9, 1976 letter from a military psychiatrist recommending the Veteran's transfer from Turkey to the continental United States due to the Veteran's feelings of irritability, anxiety, depression, insomnia and weight loss since beginning his tour of duty in Turkey in November 1975.  He said the basic problem was the Veteran's separation from his wife.  The Board notes that this April 9, 1976 letter was of record at the time of the January 2010 VA psychiatric examination.

In a brief May 2012 note, Dr. M. diagnosed major depression, recurrent, and wrote, "In reference to his claim for service connected depression, in looking at documentation he showed me, it is as likely as not that his current depression is service-connected to depression while on active duty."

The Court has explained that, it is not mere review of the claims file that is determinative of the probative value of an opinion, rather, more so the discussion of the underlying medical rationale of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board observes that the January 2012 and May 2012 opinions by Dr. M. have very little supporting medical rationale.

In light of the January 2012 and May 2012 positive medical opinions by the Veteran's treating VA psychiatrist based on a review of a single STR, the Board finds that an addendum VA medical opinion must be obtained from the January 2010 VA examiner.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Relevant ongoing VA or private treatment records should also be obtained.  See also 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1) and (c)(2); and Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if they could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any additional STRs, to include inpatient clinical records dated from April 1976 to May 1976, reflecting inpatient psychiatric treatment at (a) the Landstuhl U.S. Army hospital in Germany, and/or (b) in Wiesbaden, Germany.

Document all efforts to obtain these additional records.  If any attempts and necessary follow-up attempts to obtain any additionally identified records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran to provide the names and addresses of all VA or private medical care providers that have evaluated or treated him for a psychiatric disorder since January 2010.  With his authorization, obtain all identified records that are not already in the claims file.

Document all efforts to obtain these additional records.  If any attempts and necessary follow-up attempts to obtain any additionally identified records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

3.  Forward the claims file to the VA examiner who performed the January 2010 VA psychiatric compensation examination, and obtain an addendum medical opinion concerning the etiology of any current psychiatric disorder.  If this examiner is unavailable, another examination should be accomplished and the requested medical opinion should be obtained from an appropriate examiner.

Based on review of the claims file, including a complete copy of this remand, the examiner is asked to identify all psychiatric disorders present.  Thereafter, for each psychiatric disorder identified, the examiner should indicate the likelihood (very likely, as likely as not, or unlikely) that any current psychiatric disorder is related to the psychiatric symptoms noted in service.  The examiner should review and comment on the January 2012 and May 2012 medical opinions by Dr. M., a VA psychiatrist.

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the information obtained from review of the record, if necessary citing to specific evidence in the file.

4.  Then, after completion of this additional development and any other development deemed warranted, readjudicate this claim for service connection for a psychiatric disorder in light of all additional evidence received since the February 2010 supplemental statement of the case.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

